Title: From Thomas Jefferson to United States Senate, 13 November 1804
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States. 
                     
                     Nov. 13. 1804.
                  
                   
                   
                   
                   
                   
                   
                  
                     
                        ✓
                        I nominate James Bowdoin of Massachusets Minister Plenipotentiary for the US. at the court of Madrid
                        
                     
                     
                        ✓
                        George W. Irving of Massachusets to be Secretary of legation for the US. at the court of Madrid
                        
                     
                     
                        ✓
                        William Brown, late of Columbia, now of Orleans, to be Collector of New Orleans.
                        
                     
                     
                        ✓
                        William Lyman of Massachusets to be Surveyor & Inspector for New Orleans.
                        
                     
                     
                        ✓
                        Thomas Tingey of Columbia to be a captain in the navy of the US.
                        
                     
                     
                        ✓
                        Franklin Wharton, now a Major in the Marine corps, to be Colonel Commandant of the same instead of Colo. Burrowes resigned.
                        
                     
                     
                        ✓
                        Hannibal M. Allen of Vermont
                        }
                        to be 2d. Lieutenants of Artillery, to take rank from the 27th. of June 1804.
                     
                     
                        ✓
                        James S. Smith of New Jersey
                     
                     
                        ✓
                        Joseph Kimball of N. Hampshire
                     
                     
                        ✓
                        John Brownson of Vermont
                        }
                        to be ensigns in the 1st regiment of infantry to take rank from June 27. 1804
                     
                     
                        ✓
                        Johnson Magowers of Kentucky
                     
                     
                        ✓
                        Benjamin Marshall of Massachusets
                     
                     
                        ✓
                        Oliver H. Spencer of Orleans, Surgeon, to take rank from Oct. 9. 1804.
                        
                        
                     
                     
                        ✓
                        Abraham Edwards of N. Jersey to be a Surgeon’s mate, to rank from June 8. 1804.
                        
                        
                     
                  
                   
                  
                     Th: Jefferson 
                     
                  
               